Requestor:   Gerald J. Lawson, Esq., Town Attorney Town of Ticonderoga Montcalm Street Ticonderoga, N Y 12883
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a person may be appointed as a member of the town planning board where his father currently serves as a member of the town zoning board of appeals.
In prior opinions of this office, we have found no general prohibitions on members of the same family serving a municipality. We have established standards for determining whether persons with familial relationships serving the same municipality have conflicts of interests necessitating recusal. 1988 Op Atty Gen (Inf) 80; Informal Opinion No. 92-20. We have found that these officers must recuse themselves from participating in matters affecting the compensation, employment and other terms and conditions of employment of, for example, their spouses or siblings.Ibid. On the other hand, we have found that these local officers may act with respect to other governmental matters. Unlike determinations in the former category, the officer would have no disqualifying personal interest in general governmental matters.
Therefore, we believe that a person may be appointed as a member of the planning board even though his father currently serves as a member of the zoning board of appeals.
We note that local governments are required to enact codes of ethics establishing standards of conduct of public officials. General Municipal Law § 806. We suggest that you consult your local code of ethics to ascertain whether there are any provisions that would be applicable to the question you have raised.
We conclude that absent a prohibition in the local code of ethics a person may be appointed to the planning board of a town even though his father currently serves as a member of the zoning board of appeals.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.